Citation Nr: 0532737	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-20 629A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESSES AT HEARING ON APPEAL

The appellant and his daughter


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
March 1946.  She died in January 2002.  The appellant is her 
surviving spouse.  He appealed to the Board of Veterans' 
Appeals (Board) from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied his claim for service 
connection for the cause of her death and for Dependence and 
Indemnity Compensation (DIC) under the provisions of 
38 U.S.C.A. § 1318 (West 2002).  The cause of death claim is 
the only one at issue.

In October 2005, to the support the claim, the appellant and 
his daughter testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board.  A 
transcript of the proceeding is of record.  During the 
hearing, the appellant submitted additional evidence 
consisting of copies of medical journal articles and lay 
statements in support of the claim, which since have been 
associated with the other evidence in the claims file.  He 
also agreed to have the hearing in the absence of his 
designated representative, American Ex-Prisoners of War, Inc.

Since, however, in light of the additional evidence submitted 
at the hearing the claim must be further developed before 
being decided by the Board, it is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required on 
his part.




REMAND

In order to establish service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2005).  
The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death - including, particularly, autopsy 
reports.  Id.

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  

The appellant-widower has contended that the veteran's post-
traumatic stress disorder (PTSD), for which she was service 
connected during her lifetime, significantly contributed to 
the development of respiratory disorders and the eventual 
cardiac arrest that led to her death.  The appellant-
widower's daughter, a registered nurse (RN) and also the 
daughter of the veteran, has similarly alleged a relationship 
between the veteran's PTSD and the cause of her death, and 
has further claimed that the veteran's exposure to second-
hand smoke during active service was another factor in the 
onset of various respiratory disorders since service.



The evidence of record concerning the claim on appeal 
includes the veteran's death certificate - which, as 
mentioned, reflects that she died in January 2002.  Her 
immediate case of death was listed as cardiac arrest, with 
the underlying causes of respiratory failure and ischemic 
bowel.  A report of a physician's summary of the veteran's 
final hospitalization states that she died as a result of 
numerous health conditions, and those conditions that are 
listed on the report include cardiac arrest, respiratory 
failure, respiratory insufficiencies, sleep apnea, and 
chronic obstructive pulmonary disease (COPD).

The veteran's PTSD had been rated as 100-percent disabling 
since the August 21, 1997 effective date of the grant of 
service connection for this condition.  She also had been 
awarded service connection for epidermophytosis, of the 
fingers and both hands, with a 10 percent rating effective 
since April 1, 1946.

As indicated above, the appellant-widower's daughter, who is 
a registered nurse, through correspondence and hearing 
testimony has expressed the viewpoint that the veteran's PTSD 
substantially contributed to her death.  The appellant's 
daughter has contended the PTSD caused or exacerbated 
previously existing cardiovascular problems such as elevated 
heart rate and arrhythmia, as well as involved general 
anxiety that led to further deterioration of her overall 
condition during a one-month hospitalization.  The daughter 
further contends the PTSD was a causative factor in the 
development of one or more respiratory disorders affecting 
the veteran, including sleep apnea, COPD, episodic hypoxia, 
and respiratory insufficiency, in particular as anxiety 
related to PTSD may have impacted respiratory function.  
Aside from this, exposure to secondhand cigarette smoke 
during service also has been cited as another possible 
explanation for these respiratory disorders.  



Considering her qualifications as a registered nurse, the 
appellant's daughter is competent to offer an opinion 
regarding a medical matter in which she has professional 
expertise.  See Black v. Brown, 10 Vet. App. 279, 284 (1997); 
see also Williams v. Brown, 4 Vet. App. 270, 273 (1993) 
(nurse's statement may constitute competent medical evidence 
where the nurse has specialized knowledge regarding the area 
of medicine or participated in treatment).  That 
notwithstanding, under these circumstances, in the absence of 
evidence that she has expertise in the specific medical 
subject areas in question, a VA medical opinion is needed to 
provide a conclusive assessment as to whether the veteran's 
service-connected PTSD and/or other service-related factors 
caused or contributed to her death.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. 3.159(c)(4) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim).

Sending the case back to the RO (via the AMC) also will give 
the agency of original jurisdiction an opportunity to 
consider the additional medical treatise and other evidence 
submitted during the recent October 2005 hearing in the first 
instance, since the veteran and his registered-nurse daughter 
did not waive this right.  See 38 C.F.R. § 20.1304 (2005).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:
	
1.	Obtain a VA medical opinion, from a 
qualified physician, with regard to 
whether it is at least as likely as not 
(i.e., 50 percent or greater 
probability) that the veteran's death 
resulting from the immediate cause of 
cardiac arrest, with underlying causes 
of respiratory failure and ischemic 
bowel, is medically related to her 
service-connected PTSD.  
The examiner should also indicate 
whether it is at least as likely as not 
that the cause of the veteran's death 
was otherwise related to any other 
incident of her military service.

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.

It is absolutely imperative that the VA 
physician, whoever designated, has 
access to and reviews the claims folder 
for the veteran's pertinent medical 
history.  This includes a complete copy 
of this remand and the June 2003 letter 
from his daughter, [redacted], a registered 
nurse.  Also consider the medical 
treatise evidence she cited as support 
for the claim.

2.	Review the claims file.  If any 
development is incomplete, including 
especially if the examination report 
does not contain responses to the 
appellant's allegations, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

3.	Then readjudicate the claim in light 
of the additional evidence obtained.  
If the claim is not granted to the 
appellant's satisfaction, prepare a 
supplemental statement of the case 
(SSOC) and send it to him and his 
representative.  Give them time to 
respond before returning the case to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at  38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

